             Case 3:20-cr-03769-RBM Document 17 Filed 12/11/20 PageID.28 Page 1 of 1
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)


                     Arturo Hidalgo-Melchor                                      Case Number: 3:20-cr-3769 ·

                                                                                 Frank Torres Morell
                                                                                 Defendant's Attorney


REGISTRATION NO. 97818298
THE DEFENDANT:                                                                                                               DEC 11 2020
 IZI pleaded guilty to count(s) 1 of the Superseding Information
 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                               Count Number{s)
8:1325(a)(l)                      IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                        ls

 D The defendant has been found not guilty on count(s)
                                                                          -------------------
 IZI Count(s) 2 of superseding information                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to .:he custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ..CJ ,TIME SERVED                              D - - - - - - - - - - days
                             I

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If orciered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, December 11, 2020
                                                                         Date of Imposition of Sentence


Received - - - - - - - -
         DUSM




Clerk's Office Copy                                                                                                           3:20-cr-3769
